Citation Nr: 18100294
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 13-06 578A
DATE:	April 4, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) are remanded for additional development.
The Veteran served on active duty from August 1969 to August 1973.  
A February 2013 rating decision increased the Veterans initial rating for PTSD from 10 percent to 30 percent, effective February 24, 2011.  As a higher rating for this disability may be assignable and the claimant is presumed to seek the maximum available benefit, the claim for a higher rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
The Court has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to a TDIU is properly before the Board.
As the evidence suggests a material change with regard to the Veterans disability, namely worsened symptoms, since the most recent VA examination in May 2011, reexamination is warranted under 38 C.F.R. § 3.327 (2017).
During the May 2011 VA examination the Veteran reported he has painful, intrusive memories of his traumatic experience that occur two to three times per week.  He reported he began having nightmares several times per week causing difficulty with his sleep pattern and increased agitation and distress.  He reported he attempted to self-medicate with alcohol which led to increased irritability and a psychiatric hospitalization in February 2011 due to suicidal ideation.  
During the course of VA treatment from July 2011 to April 2012 the Veteran reported experiencing increased PTSD symptoms.  In April 2012 the Veteran reported that he had not slept in three days and that his mental health symptoms had increased.  In December 2014 the Veteran was presented to the emergency room after he was found passed out on the floor by his wife with a rope tied around his neck.  The Veteran reported that he had recently relocated to the area and that his nightmares were worsening to the point of him being able to smell the grass in Vietnam.  He endorsed significant sleep disruption and feelings of being disconnected with super depression, agitation and being short tempered.  He reported feelings of worthlessness and being a burden to his family as well as feelings of being institutionalized without the walls.  He reported excess drinking associated with his depression.  
VAs General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  As the Veteran reported increased PTSD symptoms, the Board finds that remand is necessary to afford the Veteran an additional VA examination to determine the current severity of his service-connected PTSD.  
During the May 2011 VA examination the examiner reported that after the Veterans hospitalization at a private hospital he was transferred to the VA hospital in Fayetteville.  In a January 2015 statement the Veteran reported that he spent most of the spring of 2011 hospitalized at the VA hospital in Fayetteville, Arkansas, returning home on April 1, 2011.  VA treatment records from Fayetteville, Arkansas indicate that the Veteran was transferred from the emergency room on or about February 23, 2011, and an April 15, 2011, VA treatment report indicates that the Veteran participated in an intensive outpatient program (IOP) in February and March 2011.  However, records of such treatment have not been associated with the claims file.  As these records are pertinent to the Veterans claims on appeal, the Board finds that a remand is necessary to obtain the outstanding treatment records.
The Board finds that the TDIU issue is inextricably intertwined with the issue of entitlement to an evaluation in excess of 30 percent for service-connected PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a significant impact upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, it must be addressed before the Board can adjudicate the TDIU issue on appeal.
Updated VA treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c) (2012).
The matters are REMANDED for the following action:
1. Ask the Veteran to identify all outstanding treatment records relevant to his PTSD claim.  All identified VA records should be added to the claims file; specifically VA hospital records from Fayetteville, Arkansas from February 2011 to April 2011.  
2. Schedule the Veteran for a VA PTSD examination to determine the current symptoms, level of severity, and functional impairment associated with his PTSD.  The claims file should be reviewed by the examiner.  All necessary tests should be performed and the results reported.
3. After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has been provided an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.
 
 
H.M. WALKER
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel 

